Name: Council Regulation (EEC) No 3281/91 of 22 October 1991 amending for the second time Council Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet Union
 Type: Regulation
 Subject Matter: trade;  political geography;  financial institutions and credit;  agricultural activity;  foodstuff
 Date Published: nan

 Avis juridique important|31991R3281Council Regulation (EEC) No 3281/91 of 22 October 1991 amending for the second time Council Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet Union Official Journal L 310 , 12/11/1991 P. 0001 - 0002 Finnish special edition: Chapter 11 Volume 18 P. 0174 Swedish special edition: Chapter 11 Volume 18 P. 0174 COUNCIL REGULATION (EEC) No 3281/91 of 22 October 1991 amending for the second time Council Regulation (EEC) No 599/91 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community to the Soviet UnionTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 599/91 (2), as amended by Regulation (EEC) No 1758/91 (3), introduces a credit guarantee for the Soviet Union to import agricultural products and foodstuffs from the Community; Whereas provision should be made for the Community guarantee to be provided at the request of the Soviet Union for food exports in conjunction with contracts concluded by the Soviet Union not only with undertakings in the Community but also with undertakings in Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia; Whereas that possibility allows, to a certain extent, an assurance to be offered to the countries of Central and Eastern Europe that they can maintain their traditional markets in the Soviet Union for agricultural products; Whereas the list and the quantities of agricultural products and foodstuffs intended for the Soviet Union must be laid down taking account of the needs expressed in mutual agreement between the central authorities and the republican authorities, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 599/91 is amended as follows: 1. The title shall be replaced by the following: 'Council Regulation (EEC) No 599/91 of 5 March 1991 introducing a credit guarantee for exports of agricultural products and foodstuffs from the Community, Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia to the Soviet Union'. 2. In Article 1 the terms 'Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia and Estonia' shall be inserted after 'agricultural and food products from the Community'. 3. The first sentence of Article 4 shall be replaced by the following: 'The guarantee shall be extended only where the trade contracts financed with the credit backed by the guarantee are intended solely to cover the purchase of agricultural and food products originating in the Community. Bulgaria, Czechoslovakia, Hungary, Poland, Romania, Yugoslavia, Lithuania, Latvia or Estonia and where there is free competition to supply these products.' Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1991. For the Council The President P. BUKMAN (1) Opinion delivered on 10 October 1991 (not yet published in the Official Journal). (2) OJ No L 67, 14. 3. 1991, p. 21. (3) OJ No L 158, 22. 6. 1991, p. 4.